Citation Nr: 1827211	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  98-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
 the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to December 1972.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 1997 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied the Veteran's application to reopen a claim of service connection for defective vision.

The Veteran testified before a hearing officer at a March 1998 hearing at the RO.  A transcript of the hearing is associated with his file.

In August 2001, the Board granted the Veteran's application to reopen the claim of service connection for a bilateral eye disability and remanded the underlying claim for further development.

In August 2003, the Board again remanded this matter for further development.

In August 2006, the Board denied the claim of service connection for a bilateral eye disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In March 2008, the Court set aside the Board's August 2006 decision and remanded the case for readjudication in compliance with directives specified in a February 2008 Joint Motion filed by counsel for the Veteran and VA.

In August 2008 and May 2012, the Board remanded this matter for further development.






FINDINGS OF FACT

1.  Refractive error (including hypermetropia, astigmatism, presbyopia, and refractive amblyopia) is not a disease or injury for VA compensation purposes.

2.  The Veteran's vision problems in service are attributable to refractive amblyopia due to anisometropia, which is not a disease or injury for VA compensation purposes.

3.  The Veteran's current acquired eye disabilities did not have their onset in service and are not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in November 2001 and January 2004 the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a bilateral eye disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in a February 2012 letter.

There was a timing deficiency in that the November 2001, January 2004, and February 2012 letters were sent after the initial adjudication of the Veteran's claim. This timing deficiency was cured by readjudication of the claim in an April 2016 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  Also, VA eye examinations were conducted to assess the nature and etiology of the Veteran's claimed eye disability and opinions were obtained as to the etiology of the disability.

In its August 2001, August 2003, August 2008, and May 2012 remands, the Board instructed the agency of original jurisdiction (AOJ) to, in pertinent part, obtain all outstanding VA treatment records, provide the Veteran with proper notice pursuant to the VCAA, ask the Veteran to provide information regarding his hospitalization in service following a head injury, attempt to obtain any outstanding treatment records associated with his hospitalization for a head injury, afford the Veteran VA examinations to assess the nature and etiology of his claimed bilateral eye disability, and obtain medical opinions as to the etiology of the claimed disability.

As explained above, the Veteran has been provided proper notice pursuant to the VCAA and pertinent VA treatment records have been obtained and associated with the file.  VA eye examinations were conducted in January 2002, February 2004, March 2010, and October 2014 to assess the nature and etiology of the Veteran's claimed bilateral eye disability and opinions were obtained pertaining to the etiology of the claimed disability.  Also, in an October 2008 letter, the Veteran was asked to provide additional information regarding his hospitalization following a head injury.  The AOJ thereafter contacted the National Personnel Records Center (NPRC) and requested copies of all treatment records for head trauma from Ft. Jackson, South Carolina dated from October to December 1972.  All available service treatment records (to include records of a head injury in service) have been obtained and associated with the file.  

Thus, as pertinent to the claim of service connection for a bilateral eye disability, the AOJ substantially complied with the Board's remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).



II. Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1110; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records reveal that the Veteran has been diagnosed as having various eye problems.  For example, the report of an October 2014 VA eye examination includes diagnoses of bilateral senile cataracts, severe nonproliferative diabetic retinopathy, and exotropia.  Thus, current eye diagnoses have been provided.

The Veteran contends that his current eye problems had their onset in service and are related to a head injury that he sustained in service.  Service treatment records reflect that he was admitted to Moncrief Army Hospital in October 1972 for an acute upper respiratory infection and wheezing.  During his period of hospitalization, he fell and hit his head.  Facial x-rays were obtained and revealed no orbital fractures.  He subsequently reported that he was unable to see out of his left eye following the head injury.  An ENT consult revealed amblyopia of the left eye due to anisometropia, but no eye treatment was provided during the hospitalization.  The Veteran has also indicated that he suffered a second head injury in service when a wooden pole fell on his head.  At the time of his separation from service, he continued to report that he had experienced vision problems ever since his injury.

The Veteran's post-service medical records and lay statements indicate that he has continued to experience vision problems in the years since service.  He is competent to report continuous vision symptoms in the years since service and there is nothing to explicitly contradict these reports.  In light of this evidence, the Board finds that the reports of continuous vision symptoms in the years since service are credible.  

The parties to the February 2008 Joint Motion agreed, in pertinent part, that the Board did not adequately consider whether service connection for the Veteran's claimed eye disability could be awarded based upon evidence of a continuity of symptomatology in the years since service.  Regardless of the competent and credible evidence of continuous vision symptoms since service, however, the most persuasive medical opinion evidence of record reflects that the Veteran's vision problems in service and in the years since service are primarily associated with a refractive error/developmental defect and that his current acquired eye disabilities are not related to any in-service disease or injury, to include his head injuries in service.  

In this regard, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See 38 C.F.R. §§ 3.303 (c), 4.9; see also Veterans Benefit Administration (VBA) Manual M21-1, Part IV, ii.2.B.6.a (July 7, 2017). Developmental defects, such as refractive error, automatically rebut the presumption of soundness and therefore are considered to have pre-existed service. Id.; See also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

A September 1995 VA consultation sheet (Standard Form 513) includes a diagnosis of central vision loss most probably due to old trauma.  There was no further explanation or reasoning provided for this opinion.

In a March 1997 letter, J.R. Guerrero O.D. reported that the Veteran's visual acuity with glasses was 20/20 in the right eye and 20/400 in the left eye and that his visual acuity was 20/20 bilaterally during a visual examination in 1972.  Dr. Guerrero opined that "this change in visual acuity could be possible secondary to old trauma."  There was no further explanation or reasoning provided for this opinion.

A VA eye examination was conducted in January 2002 and the examiner who conducted the examination concluded that there was evidence of decreased vision to count fingers in the Veteran's left eye without any ocular/retinal pathology found.  The Veteran reported a history of severe trauma to the right side of his head.  The examiner opined that the decreased optic nerve function in the left eye (there was evidence during the examination of a rapid afferent pupillary defect which meant affected nerve function) was related to the Veteran's reported head trauma to the right side of his head with associated damage to the left optic nerve.  He was evaluated in 1974 and found to have refractive error and left eye amblyopia.  Central vision loss of the left eye was also reported in 1995.
	
In February 2004, the examiner who conducted the January 2002 VA examination again examined the Veteran and again concluded that there was evidence of decreased vision to count fingers in his left eye without any ocular/retinal pathology found.  The Veteran reported a history of severe trauma to the right side of his head and the decreased optic nerve function in the left eye (there was evidence during the examination of a rapid afferent pupillary defect which meant affected nerve function) was related to the Veteran's reported head trauma to the right side of his head with associated damage to the left optic nerve.  The examiner added that she reviewed the Veteran's claims file and that the Veteran sustained a head injury in November 1972.  An examination conducted in 1974 revealed subnormal vision in the left eye with a visual acuity of 20/200 and an absent foveal reflex.  Prior to the head trauma in November 1972, the Veteran had bilateral 20/20 vision, but there was no recorded vision in the claims file after the head trauma of bilateral 20/20 vision.  Thus, it was likely ("more likely than not") that the Veteran's "current left eye condition and vision loss [was] associated to head trauma in 1972."

A VA eye examination was conducted in March 2010 and the Veteran was diagnosed as having right eye refractive error (hypermetropia, astigmatism, presbyopia), left eye profound visual impairment "most probable secondary to refractive amblyopia," bilateral combined senile cataracts, asymptomatic exotropia, and nonproliferative diabetic retinopathy.  Neither left eye relative afferent pupillary defect nor optic nerve atrophy were noted during the examination.  The examiner who conducted the examination concluded that the Veteran's loss of right eye vision was caused by or a result of his refractive error and that the loss of his left eye vision was most likely caused by or a result of refractive amblyopia.  The moderate nonproliferative diabetic retinopathy was caused by or a result of type II diabetes mellitus.  Also, the loss of vision (including cataracts) was not caused by or a result of type II diabetes mellitus or head trauma during service.
The Veteran was again afforded a VA eye examination in October 2014 and was diagnosed as having bilateral senile cataracts, severe nonproliferative diabetic retinopathy, exotropia, and refractive amblyopia of the left eye.  The physician who conducted the examination opined that the Veteran's claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  This opinion was based upon an examination of the Veteran and a review of his claims file.  

The examiner specifically explained that the Veteran's loss of vision in the right eye was due to senile cataract and refractive error and that the loss of vision in the left eye was most probably due to amblyopia secondary to anisometropia.  The Veteran was admitted to the hospital due to acute bronchitis in October 1972.  During his hospital stay, he fell and hit his head and facial x-rays revealed no orbital fractures.  An eye evaluation dated in November 1972 did not describe any direct ocular trauma, vision in the right eye was 20/20, and vision in the left eye was 20/400 (which did not improve with refraction).  The Veteran was found with high hypermetropia of the left eye and was diagnosed as having amblyopia due to anisometropia.  Also, diagnoses of amblyopia of the left eye due to anisometropia and hypermetropia were provided on a November 1972 discharge summary and during VA examinations conducted in June 1974 and March 2010.  The October 2014 examiner was in agreement with the opinions provided by the examiners who conducted June 1974 and March 2010 VA examinations.

Moreover, the examiner explained that amblyopia is an uncorrectable decrease in vision in one or both eyes with no apparent structural abnormality seen to explain the decrease.  The amblyopia represents an insult to the visual system that interferes with normal cortical visual development and only children can get amblyopia.  Refractive amblyopia happens when there is a large or unequal (anisometropic) amount of refractive error in a child's eye.  Usually the brain will "turn off" the eye that has the higher refractive error (more hypermetropia in the case of the Veteran).  A retinoscopy performed during service revealed no refractive error in the right eye and +5.25 in the left eye, which is very significant anisometropia.  This vision can only be improved if diagnosed early (prior to 8-9 years of age), but some studies have stretched it to 14 years old.  If it is not treated, it can cause permanent loss of vision (as is most probably the case with the Veteran).  Since there is one good seeing eye, this kind of amblyopia may not be found until the child/adult has a vision test.  It was assumed that the visual acuity measurement recorded during the Veteran's September 1972 entrance examination was inaccurate.

In addition, the October 2014 examiner reasoned that there is no evidence in the Veteran's service treatment records of any superimposed chronic disease or injury to the eyes during service that would alter his refractive error/anisometropia.  The eye examination which was conducted after the Veteran sustained trauma during his hospitalization in 1972 described no direct ocular trauma.  At the time of the October 2014 examination, there was no evidence of optic nerve atrophy or rapid afferent pupillary defect of either eye.  Also, there was no evidence of macular scarring on either eye.

Finally, the examiner opined that the Veteran's senile cataracts and severe nonproliferative diabetic retinopathy were not causally related to service, to include his head injury.  The diabetic retinopathy in both eyes was secondary to non service-connected diabetes mellitus.  Also, the Veteran was 63 years old and his senile cataracts were age-expected lens changes.  They were not secondary to trauma.

In February 2017, the Board sought to obtain an expert medical opinion from an ophthalmologist through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901 (a) (2017).  In May 2017, a VA ophthalmologist reviewed the Veteran's claims file and explained that he had visual acuities of 20/20 in both eyes during his October 1972 entrance examination.  He was hospitalized and experienced a fall later in October 1972.  Facial films were performed to rule out orbital fracture and the x-ray report states that no fractures were seen.  He subsequently underwent an eye evaluation and was noted to have anisometropia with a difference of 5.25 diopter between his two eyes, with the left eye more hyperopic than the right eye.  His vision was noted to be 20/20 in his right eye and less than 20/400 in his left eye, and no amount of plus correction yielded any improved vision in the left eye.  He reported that he had complained of decreased vision in his left eye for over a week after hitting his head.  He was diagnosed as having amblyopia of the left eye due to anisometropia.  His visual acuity was recorded as being 20/20 bilaterally during his November 1972 separation examination.  During the October 2014 VA examination, there was no afferent pupillary defect or optic atrophy of the left eye.

The ophthalmologist opined that the Veteran's eye disability was both developmental and refractive, that the developmental defect was not subject to a superimposed chronic disease or injury during service, and that there was no acquired decrease in vision.  He reasoned that the Veteran had high anisometropia that almost always leads to amblyopia if not treated with patching and corrective glasses before age 9-10.  His entrance and separation examinations both showed normal vision in each eye and there was abnormal vision in between these examinations and after his discharge from service.  His fall in service was not severe enough to cause any orbital/facial fractures.  If he had experienced an injury to the retina, it would have been seen.  There was no retinal damage noted on any examinations.  Also, if he had experienced an optic nerve injury from his accident he would have developed optic atrophy over many years and would have an afferent pupillary defect, but these problems were not noted.  Thus, there were no objective findings in any reports in the Veteran's file to support any disease process other than a developmental/refractive problem as a cause of his decreased vision.  Since there were no findings of any of the above traumatic causes of decreased vision, the most likely cause (greater than 50 percent) of his decreased vision was a developmental/refractive problem. 

In August 2017, the VA ophthalmologist who provided the May 2017 opinion again reviewed the Veteran's claims file and noted that he was found to have extraocular movements "full and ortho" during a February 2004 examination and that he was noted to have LXT (left exotropia) during March 2010 and October 2014 examinations.  The ophthalmologist then explained that the Veteran developed exotropia more than 30 years after service, as he was noted to have orthophoric (ortho), or no exotropia, in 2004.  Patients with amblyopia often have an exophoria, or a tendency of the eye to turn outward.  An exophoria was not noted during a 2004 examination or during any examinations prior to 2004.  Exotropia can develop over long periods of time in eyes with poor vision from any cause.  Thus, the Veteran's exotropia was an acquired disorder, as it was not noted until 2010.

The ophthalmologist also explained that exotropia is either an exacerbation of a pre-existing exophoria or due to the poor vision in the left eye.  Since no prior exophoria was noted in the Veteran's history, the exotropia would be assumed to be due to the long standing decreased vision of the left eye.  Since the occurrence of the exotropia developed over 30 years after the Veteran's service, this disability was not likely ("less likely as not") due to any service-connected injury or disease.  Rather, the exotropia was likely ("more likely as not") due to the Veteran's poor vision as a result of his refractive amblyopia.

The September 1995 opinion and the March 2010 cataract opinion are of little probative value because they are not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed)

Dr. Guerrero's March 1997 opinion is of minimal, if any, probative value because it is speculative and is not accompanied by any specific explanation or rationale.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves-Rodriguez 22 Vet. App. at 304; Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The February 2004 opinion is also of limited probative value because it is based, at least in part, upon an inaccurate history.  Specifically, although the examiner reasoned that there was no recorded vision in the claims file after the Veteran's November 1972 head trauma of bilateral 20/20 vision, his November 1972 examination conducted for purposes of a Medical Board documents visual acuity of 20/20 bilaterally.  Hence, the February 2004 opinion is partly based on an inaccurate history and therefore of little probative value.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993)).

In contrast, the January 2002 opinion, March 2010 opinion (other than the cataract opinion), October 2014 opinion, and May and August 2017 opinions are all based upon examination of the Veteran and/or a review of his treatment records and reported history, and they are all accompanied by specific rationales that are consistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez 22 Vet. App. at 304.  The January 2002 opinion appears to be partially based on the fact that vision problems began following the Veteran's in-service head injury and that there was evidence of refractive error and left eye amblyopia in 1974.  The medical professionals who provided the March 2010, October 2014, and May and August 2017 opinions acknowledged and considered the Veteran's vision problems in service and in the years since that time and provided detailed explanations as to why the Veteran's vision problems in service were the result of a refractive error/developmental defect which was not subject to a superimposed chronic disease or injury during service.  Hence, the Board finds that the March 2010 opinion (other than the cataract opinion), October 2014 opinion, and May and August 2017 opinions are slightly more probative than the January 2002 opinion.

The Veteran has expressed his belief that his claimed bilateral eye disability is related to his head injury in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  However, the questions presented in this case (i.e., whether the Veteran's vision problems in service were due to a refractive error/developmental defect or an acquired eye disability, whether any refractive error/developmental defect was subject to a superimposed chronic disease or injury during service, and whether any acquired eye disability that developed many years following service is related to military service) are questions as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran is attempting to establish nexus through his own opinion, as a lay person he is not shown to be capable of making such conclusions on such complex medical matters.  Opinions as to the nature of the Veteran's vision problems in service (refractive error/developmental defect versus acquired eye disability), whether any refractive error/developmental defect in service was subject to a superimposed chronic disease or injury in service, and whether there is any link between his currently diagnosed acquired eye disabilities and in-service head injury (where the acquired eye disabilities did not manifest for many years following service) are ones requiring specialized knowledge and testing to understand the complex nature of the body systems.  The Veteran has not indicated that he has such experience.  His opinions on the medical questions pertinent to this care are therefore not competent evidence. 

There is no other evidence that the Veteran's vision problems in service were due to an acquired eye disability, that any refractive error/developmental defect (i.e. refractive amblyopia, hypermetropia, astigmatism, and presbyopia) was subject to a superimposed chronic disease or injury in service, or that there is any relationship between the Veteran's current acquired eye disabilities (i.e., cataracts, diabetic retinopathy, and exotropia) and service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that any acquired eye disability had its onset in service, that any refractive error/developmental defect in service was subject to a superimposed chronic disease or injury in service, or that any current acquired eye disability is the result of the Veteran's head injury in service or is otherwise related to service.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim of service connection for a bilateral eye disability must be denied.  See 38 U.S.C. § 1110, 5107 (b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a bilateral eye disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


